Citation Nr: 0211152	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-03 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from May 1969 to 
February 1971.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefit sought on appeal.  The 
veteran timely perfected an appeal.

In September 1999, a videoconference hearing was held before 
the undersigned Board Member, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  In 
December 1999, the Board remanded the case for further 
development.  The case has now been returned to the Board.


FINDING OF FACT

The veteran has PTSD which was caused by stressful events he 
experienced in service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the veteran's PTSD was incurred as a result of service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran contends that he has PTSD due to his experiences 
in service.  Specifically, he maintains that his ship was 
stationed in Da Nang harbor during the Vietnam Conflict and 
that the ship and was subjected to three continuous days of 
concussion grenades exploding near his ship to prevent attack 
by enemy divers.  He also stated that he could hear artillery 
and small arms fire during this time.  The veteran also 
related that he witnessed a fellow ship mate die of a drug 
and alcohol overdose aboard the USS Mobile while it was 
docked in Subic Bay, Philippines.

The veteran served on active duty from May 1969 to February 
1971.  He served as a marine mechanic aboard the USS Mobile 
during the Vietnam Conflict.  The DD Form 214 and other 
personnel records on file do not reflect any citations 
indicative of combat.

A review of the veteran's service medical records does not 
reflect any evidence of a psychiatric disability.

A May 1997 VA progress note diagnosed the veteran with 
insomnia, adjustment disorder, with mixed features; rule out 
major depression; rule out PTSD; and rule out personality 
disorder, inadequate type.

A VA psychology assessment report dated in July 1997 is of 
record.  The examiner concluded that the veteran reported 
some symptoms when he was separated from service but 
apparently the symptoms subsided until recently.  The veteran 
did not have nightmares or explicit flashbacks.  The 
veteran's symptoms appeared to be irritability, depression 
and significant problems with insomnia.  The examiner opined 
that he believed that the veteran was suffering from 
dysthymia and that the underlying cause was his personality 
disorder.  The examiner also noted that the veteran has 
clearly experienced some PTSD symptoms.  

A VA PTSD examination was conducted in July 1997.  The 
examiner noted that the veteran stated that his ship was 
stationed in Da Nang harbor during the Vietnam Conflict and 
that the ship was subjected to three continuous days of 
bombardment by the enemy.  The veteran also related that he 
witnessed a fellow ship mate die aboard the USS Mobile while 
it was docked in Subic Bay, Philippines.  He stated that 
communist sympathizers put drugs in the shipmate's drink at a 
local bar which caused an overdose.  The veteran complained 
of hypervigilance, rage, poor sleep and nightmares of his 
Vietnam experiences.  PTSD was diagnosed.  

A December 1997 VA progress note diagnosed insomnia, 
improved; adjustment disorder, with mixed features; 
personality disorder, mixed feature.  Subsequent progress 
notes confirmed these diagnoses.  

A March 1998 VA social worker progress note indicated that 
the veteran's PTSD symptoms have lessened with medication.  

The RO obtained Navy documents pertaining to the USS Mobile.  
It was noted that a sailor died of a drug and alcohol 
overdose in September 1970 in Subic Bay, Republic of the 
Philippines.  In October 1970, it was noted that the ship 
arrived at Da Nang harbor.

A VA PTSD examination was conducted in April 2002.  The 
examiner noted the stressors claimed by the veteran and that 
Navy documents record that a sailor aboard the USS Mobile 
died of a drug and alcohol overdose in September 1970.  The 
examiner noted that the veteran's exposure to stress in 
service was high.  The examiner noted that the veteran met 
the DSM-IV (AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION) criteria for 
PTSD and that it started shortly after separation from 
service.  


II. Legal Analysis

In light of the grant of benefits, no further assistance to 
the veteran is required to comply with the duty to assist him 
as to this claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107.

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat situation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The existence of a valid stressor is a question of fact for 
VA adjudicators to decide. The Board is not bound to accept a 
veteran's uncorroborated account of alleged stressors, nor is 
it required to accept an unsubstantiated opinion of a 
psychologist or other health care professional that alleged 
PTSD had its origin in service.  If a veteran did not engage 
in combat with the enemy, his bare assertions of service 
stressors are insufficient to establish his exposure to such 
stressors; rather, the stressors must be corroborated by 
official service records or other credible supporting 
evidence, particularly where, as here, there has been a 
considerable passage of time between putative stressful 
events recounted by the veteran and the onset of alleged 
PTSD.  Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 
190 (1991).

A review of the veteran's service records shows that he did 
not receive any military citations demonstrating that he was 
engaged in combat with the enemy, and he does not contend 
otherwise.  The evidence shows that his military occupational 
specialty was that of machinist.  The incidents claimed by 
the while in harbor at Da Nang is not verified by Navy 
records.  As there is no indication that the veteran engaged 
in combat, independent verification is required to 
corroborate his claimed stressors.  However, the death of a 
sailor aboard the ship by drug and alcohol overdose was 
confirmed by these records.   

The veteran was diagnosed with PTSD by several medical 
personnel and, specifically, by the examiner who conducted 
the 2002 VA examination.  The Board finds ample evidence has 
been presented in this case establishing a clear diagnosis of 
PTSD, and linking this psychiatric disorder to alleged 
events, one of which occurred while the veteran was aboard 
the USS Mobile.  It is noted that the question of the 
sufficiency of the stressor is a medical determination, and 
doctors have apparently found that the alleged stressor is 
sufficient to support the diagnosis of PTSD.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With due regard to the benefit-of-the-doubt doctrine, 38 
U.S.C.A. § 5107(b), the Board finds that there is credible 
supporting evidence to sustain a finding of non- combat 
stressors for PTSD.  Hence, the Board finds that all elements 
of the law have been satisfied, and that PTSD was incurred in 
service.  Consequently, service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

